*65DISSENT:
THE HONORABLE JOHN WARNER
DISSENTS, and would change the sentence to place the Defendant in the custody of Department of Corrections for ten (10) years, and grant the Defendant credit for time served while on probation. Judge Warner agrees that the defendant did violate the terms of his probation, however, he should receive credit for the time he was successfully on probation.
The reasons for wanting to amend the Judgment are: (a) the reasons for not granting credit for time served successfully on probation are not clear, (b) the record reflects that treatment for sexual offenses have been successfully completed by the Defendant; (c) the present sentence is not needed to protect the victims, who are members of his family.
Judge Warner agrees that the original offenses are similar to the one imposed here, but states that the Department of Corrections is better equipped to handle and make an appropriate decision as to what facility this Defendant should be placed in for the next ten (10) years. The sentence imposed defeats the rehabilitation progress and it will force the Defendant to lose the substantial gains he has made during his eight years on probation.
Hon. John Warner, Member.
The Sentence Review Board wishes to thank Matt Clifford, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.